Case 3:17-cv-00108-GPC-MDD Document 779 Filed 01/22/19 PageID.67140 Page 1 of 10


 1   THEODORE J. BOUTROUS, JR. (SBN 132099)
     tboutrous@gibsondunn.com
 2   RICHARD J. DOREN (SBN 124666)
     rdoren@gibsondunn.com
 3   DANIEL G. SWANSON (SBN 116556)
 4   dswanson@gibsondunn.com
     MICHELE L. MARYOTT (SBN 191993)
 5   mmaryott@gibsondunn.com
     JASON C. LO (SBN 219030)
 6   jlo@gibsondunn.com
     JENNIFER J. RHO (SBN 254312)
 7
     jrho@gibsondunn.com
 8   MELISSA PHAN (SBN 266880)
     mphan@gibsondunn.com
 9   RYAN IWAHASHI (SBN 284766
     riwahashi@gibsondunn.com
10   GIBSON, DUNN & CRUTCHER LLP
11
     333 South Grand Avenue
     Los Angeles, CA 90071
12   Tel: (213) 229-7000
     Fax: (213) 229-7520
13
     CYNTHIA E. RICHMAN (DC Bar No. 492089; Pro Hac Vice)
14   crichman@gibsondunn.com
15   GIBSON, DUNN & CRUTCHER LLP
     1050 Connecticut Avenue, N.W.
16   Washington, DC 20036
     Tel: (202) 955-8500
17   Fax: (202) 467-0539
18   Attorneys for Defendants, Counterclaimants, and
19
     Third-Party Plaintiffs Compal Electronics, Inc.,
     FIH Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
20   Pegatron Corporation, and Wistron Corporation

21   (Additional counsel listed below signature line)
22                            UNITED STATES DISTRICT COURT
23
                            SOUTHERN DISTRICT OF CALIFORNIA

24                                                Case No. 3:17-cv-00108-GPC-MDD
      IN RE QUALCOMM LITIGATION
25                                                 JOINT MOTION FOR APPROVAL
                                                   OF STIPULATION FOR STAY OF
26                                                 THIRD PARTY CLAIMS

27

28


     JOINT MOTION FOR APPROVAL OF                             CASE NO. 3:17-CV-00108-GPC-MDD
     STIPULATION FOR STAY OF THIRD PARTY CLAIMS
Case 3:17-cv-00108-GPC-MDD Document 779 Filed 01/22/19 PageID.67141 Page 2 of 10


 1          Pursuant to Civil L.R. 7.1 and 7.2, Compal Electronics, Inc. (“Compal”),
 2   Pegatron Corporation (“Pegatron”), FIH Mobile Ltd., Hon Hai Precision Industry Co.,
 3   Ltd., (together with FIH Mobile, “Foxconn”), and Wistron Corporation (“Wistron”)
 4   (collectively, the “CMs”); and Apple Inc. (“Apple”), by and through their respective
 5   counsel, hereby jointly move for approval of the following stipulation:
 6                                            STIPULATION
 7          WHEREAS, on May 17, 2017, Qualcomm filed a breach of contract claim
 8   against each of the CMs in Case No. 3:17-CV-01010-GPC-MDD (the “1010 Case”),
 9   (1010 Case, ECF No. 1);
10          WHEREAS, on July 17, 2017, each of the CMs filed a third party complaint
11   against Apple in the 1010 Case, seeking indemnity for Qualcomm’s claims against the
12   CMs (the “CMs’ Indemnity Claims”), (1010 Case, ECF Nos. 66, 67, 68, 69.);
13          WHEREAS, on July 18, 2017, Apple answered the CMs’ complaints, admitting
14   with respect to each that “to the extent judgment is entered against [the CMs] in the
15   underlying action, [the CMs are] entitled to indemnification from Apple in accordance
16   with the terms of the Addendum[s],” (1010 Case, ECF Nos. 74, 75, 76, 77.);
17          WHEREAS, the Addendum[s] cited by Apple in its answers to the CMs’ third
18   party complaints each state: “Apple shall indemnify [the CMs] … against any damages
19   and costs awarded in a final court award for [claims relating to breach of licensor’s
20   License Agreement] …” (APL-QC-FTC_16514420, APL-QC-FTC_16515167, APL-
21   QC-FTC_16514810, Foxconn_0000080513);
22          WHEREAS, on July 18, 2017, the CMs answered Qualcomm’s complaint, and
23   filed counterclaims against Qualcomm alleging, among other claims, inter alia,
24   antitrust violations and breach of contract, (1010 Case, ECF No. 84) (collectively, the
25   claims raised in Qualcomm’s complaint against each of the CMs and the defenses and
26   claims raised in the CMs’ counterclaims against Qualcomm shall be referred to as the
27   “Qualcomm Issues”);
28

                                                  1
     JOINT MOTION FOR APPROVAL OF                               CASE NO. 3:17-CV-00108-GPC-MDD
     STIPULATION FOR STAY OF THIRD PARTY CLAIMS
Case 3:17-cv-00108-GPC-MDD Document 779 Filed 01/22/19 PageID.67142 Page 3 of 10


 1          WHEREAS, on September 13, 2017, this Court granted a Motion to consolidate
 2   the 1010 Case, with Case No. 3:17-cv-00108-GPC-MDD (the “108 Case”), and stated
 3   that “it is unnecessary to determine at this time whether or not consolidation will be
 4   appropriate at trial. If these cases reach trial, the Court will then choose whether or not
 5   to revisit the appropriateness of consolidation,” (1010 Case, ECF No. 140.);
 6          WHEREAS, the CMs and Apple, who are respectively the third-party plaintiffs
 7   and third-party defendant to the CMs’ Indemnity Claims, agree and jointly move to
 8   stay the CMs’ Indemnity Claims, which depend on the adjudication of the Qualcomm
 9   Issues between Qualcomm and the CMs, until after the resolution of the Qualcomm
10   Issues;
11          WHEREAS, the Court has broad discretion to order separate proceedings for
12   one or more separate issues, claims, cross-claims, counterclaims, or third-party claims,
13   and Rule 14(a) of the Federal Rules of Civil Procedure contemplates that third party
14   claims may be severed or tried separately. Fed. R. Civ. P. 42; Zivkovic v. S. Cal.
15   Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002); Fed. R. Civ. P. 14;
16          WHEREAS, this court has found bifurcation of a third-party claim to be proper
17   where, in part, the third-party claim depended on adjudication of the other claims in
18   the case, Hallam v. Gemini Ins. Co., No. 12-CV-2442-CAB (JLB), 2015 WL
19   11237479, at *2-3 (S.D. Cal. Apr. 8, 2015);
20          WHEREAS, a claim for indemnification is considered clearly separable.
21   Eischeid v. Dover Const., Inc., 217 F.R.D. 448, 466-67 (N.D. Iowa 2003) (finding that
22   a claim of indemnity was separable and would increase clarity and decrease confusion
23   for the jury); Engen v. Colorado Mills Mall Ltd. P'ship, No. 09-CV-01281-REB-KLM,
24   2010 WL 2232422, at *1 (D. Colo. May 28, 2010) (finding that a claim for indemnity
25   was “clearly separable” and that asking the jury to consider this additional claim “will
26   unnecessarily complicate and potentially confuse” the liability determination in the
27   case); Grantham v. Wal-Mart Stores, Inc., No. 08-3466-CV-S-GAF, 2012 WL
28   12904350, at *1 (W.D. Mo. Feb. 28, 2012) (finding that a claim for indemnity was
                                                  2
     JOINT MOTION FOR APPROVAL OF                                CASE NO. 3:17-CV-00108-GPC-MDD
     STIPULATION FOR STAY OF THIRD PARTY CLAIMS
Case 3:17-cv-00108-GPC-MDD Document 779 Filed 01/22/19 PageID.67143 Page 4 of 10


 1   separable, and would prevent jury confusion because they were unrelated topically to
 2   the primary claims of manufacturing defects);
 3          WHEREAS, Apple and the CMs agree that the CMs’ Indemnity Claims are
 4   clearly separable from the Qualcomm Issues;
 5          WHEREAS, Apple and the CMs agree that stay of the CMs’ Indemnity Claims
 6   here would increase convenience and judicial economy, reduce the risk of jury
 7   confusion, and avoid prejudice to the parties, including because the CMs’ Indemnity
 8   Claims depend on the adjudication of the Qualcomm Issues between Qualcomm and
 9   the CMs, and therefore, the CMs’ indemnity claims against Apple only potentially
10   accrue after the Qualcomm Issues have been resolved. Hallam, 2015 WL 11237479,
11   at *3; Engen, 2010 WL 2232422, at *1;
12          WHEREAS, such a stay of the CMs’ Indemnity Claims would reduce the risk of
13   jury confusion in light of the contingent nature of the CMs’ Indemnity Claims and the
14   complexity of the Qualcomm Issues;
15          WHEREAS, Qualcomm is not a party to the CMs’ Indemnity Claims;
16          WHEREAS, Apple and the CMs agree that neither Apple nor any of the CMs
17   would be prejudiced by stay of the CMs’ Indemnity Claims, and that stay of the CMs’
18   Indemnity Claims would, to the contrary, avoid prejudice to Apple and the CMs;
19

20          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and
21   between the undersigned counsel:
22             1. The CMs’ Indemnity Claims shall be stayed pending resolution of the
23                 Qualcomm Issues and until further notice; and
24             2. All dates and deadlines as to the Qualcomm Issues shall remain in effect
25                 and not be modified by this stipulation, but those dates and deadlines shall
26                 not apply to the CMs’ Indemnity Claims; and
27

28

                                                  3
     JOINT MOTION FOR APPROVAL OF                               CASE NO. 3:17-CV-00108-GPC-MDD
     STIPULATION FOR STAY OF THIRD PARTY CLAIMS
Case 3:17-cv-00108-GPC-MDD Document 779 Filed 01/22/19 PageID.67144 Page 5 of 10


 1             3. After the trial of the Qualcomm Issues occurs, or after other resolution of
 2                 the Qualcomm Issues, the court shall set a status conference to assess
 3                 whether to continue the stay of the CMs’ Indemnity Claims.
 4   IT IS SO STIPULATED.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  4
     JOINT MOTION FOR APPROVAL OF                               CASE NO. 3:17-CV-00108-GPC-MDD
     STIPULATION FOR STAY OF THIRD PARTY CLAIMS
Case 3:17-cv-00108-GPC-MDD Document 779 Filed 01/22/19 PageID.67145 Page 6 of 10


 1   Dated: January 22, 2019                       Respectfully submitted,
 2

 3                                             By:         /s/ Jason C. Lo
 4                                            THEODORE J. BOUTROUS, JR. (SBN 132099)
                                              tboutrous@gibsondunn.com
 5                                            RICHARD J. DOREN (SBN 124666)
                                              rdoren@gibsondunn.com
 6                                            DANIEL G. SWANSON (SBN 116556)
 7                                            dswanson@gibsondunn.com
                                              MICHELE L. MARYOTT (SBN 191993)
 8                                            mmaryott@gibsondunn.com
                                              JASON C. LO (SBN 219030)
 9
                                              jlo@gibsondunn.com
10                                            JENNIFER J. RHO (SBN 254312)
                                              jrho@gibsondunn.com
11
                                              MELISSA PHAN (SBN 266880)
12                                            mphan@gibsondunn.com
                                              RYAN IWAHASHI (SBN 284766
13
                                              riwahashi@gibsondunn.com
14                                            GIBSON, DUNN & CRUTCHER LLP
                                              333 South Grand Avenue
15
                                              Los Angeles, CA 90071
16                                            Tel: (213) 229-7000
                                              Fax: (213) 229-7520
17

18                                            CYNTHIA RICHMAN (DC Bar No. 492089,
                                              Pro Hac Vice)
19                                            crichman@gibsondunn.com
20                                            GIBSON, DUNN & CRUTCHER LLP
                                              1050 Connecticut Avenue, N.W.
21                                            Washington, DC 20036
22                                            Tel: (202) 955-8500
                                              Fax: (202) 467-0539
23

24
                                             Attorneys for Defendants, Counterclaimants,
25                                           and Third-Party Plaintiffs Compal Electronics,
                                             Inc., FIH Mobile Ltd., Hon Hai Precision
26
                                             Industry Co., Ltd., Pegatron Corporation, and
27                                           Wistron Corporation
28

                                                  5
     JOINT MOTION FOR APPROVAL OF                               CASE NO. 3:17-CV-00108-GPC-MDD
     STIPULATION FOR STAY OF THIRD PARTY CLAIMS
Case 3:17-cv-00108-GPC-MDD Document 779 Filed 01/22/19 PageID.67146 Page 7 of 10


 1                                            HUGH F. BANGASSER (Pro Hac Vice)
                                              hugh.bangasser@klgates.com
 2                                            CHRISTOPHER M. WYANT (Pro Hac Vice)
 3                                            chris.wyant@klgates.com
                                              J. TIMOTHY HOBBS (Pro Hac Vice)
 4                                            tim.hobbs@klgates.com
 5                                            K&L GATES LLP
                                              925 Fourth Avenue, Suite 2900
 6                                            Seattle, Washington 98104
 7                                            Telephone: +1 206 623 7580
                                              Facsimile: +1 206 370 6371
 8

 9                                            CAITLIN C. BLANCHE (SBN 254109)
                                              caitlin.blanche@klgates.com
10                                            K&L GATES LLP
11                                            1 Park Plaza Twelfth Floor
                                              Irvine, CA 92614
12                                            Telephone: +1 949 253 0900
13                                            Facsimile: +1 949 253 0902

14                                            Attorneys for Defendant, Counterclaimant, and
15                                            Third-Party Plaintiff Wistron Corporation
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  6
     JOINT MOTION FOR APPROVAL OF                               CASE NO. 3:17-CV-00108-GPC-MDD
     STIPULATION FOR STAY OF THIRD PARTY CLAIMS
Case 3:17-cv-00108-GPC-MDD Document 779 Filed 01/22/19 PageID.67147 Page 8 of 10

                                                  By:          /s/ Benjamin C. Elacqua
 1
                                                  Juanita R. Brooks, SBN 75934,
 2                                                brooks@fr.com
                                                  Seth M. Sproul, SBN 217711, sproul@fr.com
 3
                                                  Fish & Richardson P.C.
 4                                                12390 El Camino Real
                                                  San Diego, CA 92130
 5
                                                  Phone: 858-678-5070 / Fax: 858-678-5099
 6
                                                  Ruffin B. Cordell, DC Bar No. 445801,
 7
                                                  pro hac vice, cordell@fr.com
 8                                                Lauren A. Degnan, DC Bar No. 452421,
                                                  pro hac vice, degnan@fr.com
 9
                                                  Fish & Richardson P.C.
10                                                1000 Maine Avenue, S.W., Suite 1000
                                                  Washington, D.C. 20024
11
                                                  Phone: 202-783-5070 / Fax: 202-783-2331
12
                                                  Benjamin C. Elacqua, TX Bar No. 24055443,
13
                                                  pro hac vice, elacqua@fr.com
14                                                Fish & Richardson P.C.
                                                  One Houston Center, 28th Floor
15
                                                  1221 McKinney
16                                                Houston, TX 77010
                                                  Phone: 713-654-5300 / Fax: 713-652-0109
17

18                                                William A. Isaacson, DC Bar No. 414788,
                                                  pro hac vice, wisaacson@bsfllp.com
19
                                                  Karen L. Dunn, DC Bar No. 1002520,
20                                                pro hac vice, kdunn@bsfllp.com
                                                  Boies Schiller Flexner LLP
21
                                                  1401 New York Avenue, N.W.
22                                                Washington, DC 20005
23
                                                  Phone: 202-237-2727 / Fax: 202-237-6131

24                                                Attorneys for Plaintiff and Counterclaim-
                                                  Defendant Apple Inc.
25

26

27

28

                                                      7
     JOINT MOTION FOR APPROVAL OF                                  CASE NO. 3:17-CV-00108-GPC-MDD
     STIPULATION FOR STAY OF THIRD PARTY CLAIMS
Case 3:17-cv-00108-GPC-MDD Document 779 Filed 01/22/19 PageID.67148 Page 9 of 10


 1                                   FILER’S ATTESTATION
 2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 3   and Procedures of the United States District Court of the Southern District of
 4   California, I certify that authorization for the filing of this document has been obtained
 5   from each of the other signatories shown above and that all signatories have authorized
 6   placement of their electronic signature on this document.
 7

 8                                                By: /s/_Jason C. Lo___________
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     8
     JOINT MOTION FOR APPROVAL OF                                 CASE NO. 3:17-CV-00108-GPC-MDD
     STIPULATION FOR STAY OF THIRD PARTY CLAIMS
Case 3:17-cv-00108-GPC-MDD Document 779 Filed 01/22/19 PageID.67149 Page 10 of 10


  1                                CERTIFICATE OF SERVICE
  2          The undersigned hereby certifies that a true and correct copy of the above and
  3   foregoing document has been served on January 22, 2019 to all counsel of record who
  4   are deemed to have consented to electronic service via the Court’s CM/ECF system per
  5   Civ. L.R. 5.4(d). Any other counsel of record will be served by electronic mail and/or
  6   U.S. mail.
  7

  8                                                By: /s/ Jason C. Lo _____________
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                       9
      JOINT MOTION FOR APPROVAL OF                                  CASE NO. 3:17-CV-00108-GPC-MDD
      STIPULATION FOR STAY OF THIRD PARTY CLAIMS
